DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Summary of Related Prior Arts
The following prior art are deemed relevant to the claims:
Bodman et al. (Pub. No. US 2020/0053175) teaches a hosted client instance is provided over a network interface for communicatively coupling with a remote client device, the hosted client instance including a first plurality of application components for performing a plurality of actions associated with the hosted client instance. A metric is set to optimize one or more actions associated with the hosted client instance based on input from a user. One or more application components are detected based on the metric from among a second plurality of application components available on a resource server.
Brannon et al. (Pub. No. US 2020/0004938) teaches automatically assessing the level of security and/or privacy risk associated with doing business with a particular vendor or other entity. Any suitable information to assess such risk levels including, for example: (1) any security and/or privacy certifications held by the vendor; (2) the terms of one or more contracts between a particular entity and the vendor; (3) the results of one or more privacy impact assessments for the vendor; and/or (4) any other suitable data are automatically obtained and used to assess the risk vel associated with a vendor based on an entity’s requirements.
Dey et al. (Pub. No. US 2018/0240072) teaches obtaining one or more current candidate resumes and one or more past candidate resumes associated with a role and analyzing full text of the obtained resumes to identify one or more items. Weighted values are determined for the identified items using a dimension reduction technique, and a probability score is calculated for each of the obtained current candidate resumes based on selection data associated with the obtained past candidate resumes. Generated final candidate scores are output in association with the obtained current candidate resumes to a user interface.
Miller et al. (Pub. No. US 2006/0235732) teaches assisting and expediting an organization production of a more mature product using a document management system to administer files. These files may assist a user in the creation of required documentation. A document management tool may be integrated with the document management system to associate documentation with steps in the method. A navigator tool may be employed to create a graphical display of the steps in the method using data contained in the files. Another embodiment of the present invention uses WebDAV-based communication to coordinate access to multiple document repositories.
Kansal (Pub. No. US 2002/0055900) teaches providing a standardization and commoditizing the process of technology contracts and creating method for assessing, scoring, ranking and rating technology vendors for the purpose of comparing vendor bids on a project and for structuring and pricing insurance/surety contracts. Intrinsic and two-way vendor ratings are established for each of the vendors in a particular project. This two-way rating is used to provide a risk adjustment to the nominal bid of each of the vendors. The two-way rating is also utilized to structure and calculate an insurance premium based upon the probability that the vendor would fail/default on the delivery of a technology project.
Cella et al. (Pub. No. US 2020/0133257) teaches prior relationships between one or more parts providers and a party associated with the service request, such as the industrial machine owner and the like, and other factors may be evaluated to determine which parts provider to contact in preparation for ordering the parts. With these factors considered, a part inquiry may be placed with one or more parts providers in anticipation of the service being conducted by the qualified service provider. The industrial machine maintenance parts/service ordering facility may have enough information to automatically select a specific service provider and may, with or without explicit approval, generate the service order.
Gould et al. (Pub. No. US 2019/0287135) teaches generating a first transaction history from a plurality of records of charge. A plurality of merchants are selected based on the plurality of records of charge, and generate a first user profile in response to the first transaction history and the plurality of merchants. The first user profile may comprise a merchant score for a merchant appearing in the first transaction history. The first transaction history may include transaction account issuer data. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 9 May 2022, in view of the updated search/examination and Applicant’s latest remarks, and in light of the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 10, and 14.
Other dependent claims are also allowed based on their dependencies on claims 1, 10, and 14.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                 June 18, 2022